Citation Nr: 0404741	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision.  
In that decision, the RO denied the veteran's increased 
rating claim for PTSD.  The veteran filed a notice of 
disagreement in June 2003, and the RO issued a statement of 
the case (SOC) in July 2003.  The veteran filed a substantive 
appeal (via a Form 9) in August 2003.  

In September 2003, the veteran and his son testified before a 
decision review officer at the VARO in Pittsburgh; the 
transcript of that hearing is of record.  

In January 2004, the veteran's motion to advance his appeal 
on the Board's docket was granted.  See 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested, primarily, by 
depression, anxiety, chronic sleep impairment, nightmares, 
flashbacks, and memory loss; these symptoms reflect no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The veteran's representative has contended that the RO has 
not complied with certain of the notice provisions contained 
within 38 U.S.C.A. § 5103A.  Considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Through a March 2003 letter, as well as the July 2003 SOC and 
the August 2003 and October 2003 supplemental SOCs (SSOCs), 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's March 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to develop all relevant evidence 
in the custody of a federal department or agency, as well as 
develop for private records and lay or other evidence 
identified by the veteran.  The RO also notified the veteran 
that he was being given an opportunity to submit evidence 
showing that his service-connected PTSD had increased in 
severity.  Additionally, the March 2003 letter requested that 
the veteran provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  The RO's letter also invited the veteran to send in 
any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the veteran.  As indicated above, 
the RO issued the July 2003 SOC explaining what was needed to 
substantiate the claim, within a few short months after the 
April 2003 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
during the September 2003 RO hearing, the veteran's son 
identified the veteran as having received treatment for PTSD 
at the VA Medical Center (VAMC) at Butler, Pennsylvania.  He 
did not otherwise identify treatment at any other VA or 
private medical facility.  

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran.  As indicated 
below, the RO obtained the veteran's VA medical treatment 
records from the Butler VAMC, and the veteran was afforded VA 
examinations in March 2003 in connection with the issue on 
appeal.  Moreover, the veteran has been given opportunities 
to submit evidence to support his claim.  No outstanding 
sources of pertinent evidence, to include from any treatment 
providers, have been identified, nor has either the veteran 
or his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).



II.  Background

In March 2002, the veteran filed a claim for service 
connection for PTSD.  He reported that he served in the 
Pacific theatre of operations during World War II, and was 
assigned to a graves registration unit.  

In September 2002, the veteran underwent a VA examination.  
He reported having nightmares three or four times a week 
causing him to awaken in a cold sweat.  The nightmares were 
noted to have been going on for many years.  The veteran 
reported that he thought about the war reasonably frequently 
during the day, suffered from limited sleep disturbance, and 
did not watch war movies.  Additionally, the veteran 
reportedly became overwhelmed when confronted with stimuli 
about the war, in particular he reported experiencing 
shortness of breath and anxiety.  The veteran was noted to be 
living alone (his wife reportedly died in 1998), but did get 
out and socialize at the "Moose Club" and a senior 
citizen's center.  

On mental status evaluation, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, though his rhythm and rate were 
reported somewhat slowed.  Episodically the veteran appeared 
to be slightly confused and had some difficulty answering 
some of the tougher questions such as why he had not sought 
treatment.  His conversation was generally relevant and 
coherent, and memory and intellect appeared to be generally 
intact for a man of his age.  There was some evidence of 
slowing and occasional drifts in memory precision.  There 
were no major impediments in insight or judgment noted.  The 
veteran's mood was reported as being slightly depressed, 
unresponsive and sluggish, but not blunted or flattened.  

The examiners' diagnosis was PTSD, mild to occasionally 
moderate in intensity.  The examiner also reported that there 
was evidence that the veteran's distress was as much related 
to the fact that his wife had passed away, that he was 
growing older, and that he was having increased medical 
problems, as compared to anything else.  The examiner further 
offered a global assessment of functioning (GAF) score of 65, 
which represented the veteran's social and emotional 
functioning with respect to his disability from PTSD.  

A September 2002 rating decision granted service connection 
and assigned a 30 percent rating for PTSD.  

A subsequent September 2002 VA psychiatric evaluation report 
reveals that the veteran was depressed but not suicidal.  He 
reported that he would begin to have crying spells when he 
thought of his wife's death.  The veteran also reported 
nightmares about three or four times a week, as well as 
flashbacks associated with his war experiences.  The examiner 
noted that since the veteran's wife had died and since he had 
been retired, the dreams and thoughts about his war 
experiences had become worse.  On mental status examination 
the veteran was neatly and appropriately dressed, speech was 
clear in stream and content, and there were no expressed 
delusions.  The veteran's memory for remote and recent past 
was noted as impaired.  Out of three objects the veteran 
could name none after 10 minutes.  The examiner noted that 
the veteran did have some problems with memory and that this 
was probably due to the aging process.  The examiner's 
diagnosis was PTSD and recurrent major depressive disorder.  
The stressors in the veteran's life were noted to be his 
wife's death and health concerns.  The examiner assigned a 
Global Assessment of Functioning (GAF) scale score of 55.  

A November 2002 VA clinic note reflects the veteran's report 
of still feeling depressed and having difficulty sleeping.  
He reported losing interest in doing things, and that his son 
and granddaughter had taken over balancing his checkbook.  
The examiner noted that this was connected with the veteran's 
grieving for his wife since she use to handle the checkbook.  
The diagnosis was PTSD and major depressive disorder, 
recurrent and moderate.  

A January 2003 VA clinic note reflects the veteran's hygiene 
and grooming as good.  He was alert and his speech was goal 
directed.  His mood was neutral and affect was average.  
Sleep was noted as poor, there was no suicidal or homicidal 
ideation, or delusions.  The veteran reported that he had not 
shopped since his wife had died five years previously.  The 
nurse practitioner's assessment was PTSD.  

A January 2003 VA clinic note reflects a report that the 
veteran's son had called and that the veteran's PTSD was 
becoming worse.  The son reported that some days the veteran 
just sat and stared.  He also reported that the veteran hid 
the fact that he was depressed, and that the veteran was 
having trouble sleeping.  Furthermore, the son reported that 
the veteran was having flashbacks during the day.  

In February 2003, the veteran filed an increased rating claim 
for his service-connected PTSD.  He reported that all his 
treatment had taken place at the Butler VAMC.  

A March 2003 statement from the veteran, transcribed by a VA 
nurse practitioner, reflects the veteran's complaints of 
flashbacks, and that the flashbacks resulted in sleep 
disturbance.  

A VA clinic note, also in March 2003, reflects the veteran's 
complaints of trouble at night with flashbacks.  He also 
complained of verbal hallucinations occasionally, and 
intrusive thoughts.  The veteran denied suicidal or homicidal 
ideation.  Clinical evaluation revealed the veteran's hygiene 
and grooming to be good, speech goal directed, mood neutral, 
and affect average.  The diagnosis was PTSD.  

A March 2003 VA examination report reflects the examiner's 
report that the veteran described symptoms no more severe 
than they were when he was examined in September 2002.  The 
veteran complained of nightmares three or four times a week 
that awakened him in a cold sweat.  He also complained of 
trouble sleeping.  The examiner noted that the veteran was 
not socially isolated in that he did have some friends, and 
that he also visited the senior center and the Moose Club.  
The examiner reported that the veteran's granddaughter would 
apparently be moving in with the veteran to help him with 
cooking, cleaning, etc.  The veteran reportedly claimed that 
his inability to clean and cook was related to his PTSD.  The 
examiner noted there was no basis for this claim.  It was 
reported that the veteran was depressed, having some 
difficulties with his memory, was alone and grieving the loss 
of his wife, and that these problems interfered far more with 
his life than anything related to his PTSD.  

On mental status evaluation, the veteran was noted to be 
alert and oriented to all spheres.  He seemed in good contact 
with routine aspects of reality and did not show signs of 
psychosis.  He appeared to talk in circumstantial and at time 
tangential manners.  Memory and intellect were noted as 
showing signs of at least mild decline and softening that was 
related to the veteran's age and multiple medical problems.  
This reportedly affected the veteran's ability to 
concentrate, to organize, and to take care of himself, which 
resulted in his granddaughter stepping in to take care of 
him.  Insight and judgment were noted to be showing signs of 
impairment and it was unlikely that the veteran would be able 
to care for himself for any length of time.  

The veteran reported that he had episodes of depression 
whenever he thought about his wife and that this caused him 
to be tearful.  He also reported episodes of anxiety whenever 
he saw television images that reminded him of his service 
experiences.  
The examiner noted that the veteran's depression appeared to 
be a combination of his PTSD that remained at a moderate 
level and also the other circumstances in his life, which 
were far more reaching in these regards.  The overall 
clinical impression was that of PTSD of moderate intensity, 
but also of a major depressive disorder that was recurrent 
and that was also of a moderate intensity.  The depressive 
disorder was noted to be related to the veteran's age, 
retirement, multiple medical problems and the death of his 
wife.  The examiner assigned a GAF score of 60-65, which was 
noted as being related to the veteran's PTSD and PTSD alone.  
The examiner concluded that the veteran's problems were 
centrally of his being alone, showing some memory deficit and 
cognitive slippage, having multiple medical problems, as well 
as loneliness associated with widowhood.  

An additional March 2003 VA clinic note reflects the 
veteran's complaints that during his above noted March 2003 
VA examination, he felt the examiner was badgering him with 
questions.  The veteran's son reported that at night the 
veteran suffered from night sweats and nightmares associated 
with burying soldiers.  The veteran reported that other than 
the bad memories he experienced, he felt in good shape.  

A May 2003 VA clinic note reflects the veteran's report that 
he was still having nightmares about three or four times a 
week.  The veteran's son reported that the veteran was 
becoming more forgetful.  

A July 2003 VA clinic note reflects the veteran's son 
reporting that the veteran was regressing.  In particular, 
the veteran was not leaving the house very much, he was not 
driving his car, he didn't sleep well, and he wandered around 
the house in the middle of the night.  The veteran reportedly 
did not like to watch any news about the Iraqi war on 
television, he was more forgetful, and he was afraid of 
anxiety attacks.  The diagnosis was major depressive disorder 
with a GAF score of 55.  

The veteran was again seen in August 2003, and in a VA clinic 
note the veteran's son reported that the veteran experienced 
increased nightmares about the war, and that these had not 
decreased with medication.  Sleep was disrupted due to 
nightmares.  The veteran reported no hallucinations or 
intrusive thoughts, but did have flashbacks day and night.  
There were no suicidal or homicidal ideations.  

During the September 2003 hearing, the son reported that 
while the veteran was always noted as well groomed in the 
examination reports, he did not groom himself but relied on 
his granddaughter.  The veteran stated that he was at home 
most of the time and that his granddaughter looked after him.  
He also stated that once in a while he'd go up to the senior 
center and have lunch.  The veteran's son reported that his 
daughter had moved in with the veteran and assisted him in 
activities of daily living.  He stated that the veteran would 
lapse into a stupor on many occasions.  When asked about 
symptoms of PTSD, the veteran testified that he experienced 
cold sweats, flashbacks, and sleep disturbance due to 
nightmares.  The veteran's son also testified that his 
daughter recounted to him that she had witnessed the veteran 
reliving or hallucinating an experience from the war.  

III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A  70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence of record documents that the veteran's 
PTSD is manifested, primarily, by depression, anxiety, sleep 
disturbance (to include nightmares), intrusive thoughts, and 
memory problems.  While these symptoms apparently occur on a 
daily basis, they are, nonetheless, reflective of overall 
impairment that is moderate in intensity, as the March 2003 
examiner's assessment indicates.  Various VA clinical records 
reveal an disability picture that is consistent with that 
assessment.  

Considering such evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity-meeting the 
criteria for a 30 percent rating.  The symptoms associated 
with the veteran's PTSD do not meet the criteria for at least 
the next higher, 50 percent, evaluation.  As noted above, a 
50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  
In this respect, the veteran has not been found to have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; or 
difficulty in understanding complex commands.  The veteran 
has also not been shown to have any significant impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  While the veteran has evidenced disturbances 
of motivation and mood, as noted above, such disturbances 
have been associated with a depressive disorder associated 
with non-PTSD life stressors (per the March 2003 examiner, 
the veteran's age, retirement, multiple medical problems, and 
the death of his wife).  As to the remaining symptoms, the 
Board finds the depression, anxiety, nightmares, sleep 
disturbance, and flashbacks suffered by the veteran are more 
characteristic of the criteria for the 30 percent rating.  As 
the criteria for the next higher, 50 percent rating are not 
met, it logically follows that the criteria for any higher 
evaluation likewise are not met. 

The Board also points out that the GAF scores assigned in 
this cases are consistent with no more than the currently 
assigned 30 percent evaluation.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, however, the GAFs assigned are consistent both 
with the symptoms shown, and the March 2003 examiner's 
assessment as to the severity of the veteran's PTSD.  

The veteran has been assigned GAF scores ranging from 55 to 
65, as reflected in both VA clinic records and on VA 
examinations in September 2002 and March 2003.  According to 
the DSM-IV, a GAF score of 61 to 70 is indicative of mild 
symptoms (e.g. depressed mood and mild insomnia), or no more 
than slight impairment in social and occupational 
functioning.  A GAF score of 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  These GAFs 
clearly indicate that the veteran's PTSD result in no more 
impairment than is contemplated by the current 30 percent 
rating.  

Under these circumstances, the Board determines that the 
claim for rating higher than 30 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

A rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



